Citation Nr: 0115607	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-23 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to an increased rating evaluation 
for the appellant's service-connected hemorrhoidal disorder. 


REMAND

In this case, the appellant essentially contends that the 
severity of his service-connected hemorrhoids warrant a 
higher disability rating.  Under the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 which provides for a zero 
percent evaluation of external or internal hemorrhoids where 
there is evidence of mild to moderate symptomatology. A 10 
percent evaluation, the next higher, is warranted where there 
is evidence of large or thrombotic hemorrhoids, which are 
irreducible, with excessive redundant tissue, and frequent 
recurrences. A 20 percent evaluation, the maximum allowed, is 
warranted where hemorrhoids are present, with persistent 
bleeding and secondary anemia, or with fissures.  

A review of the record shows that at an April 2000 VA 
examination, the appellant complained of frequent episodes of 
rectal pain precipitated by constipation.  He also reported 
that he experienced rectal bleeding.  No anemia was noted.  
The diagnostic impression was external hemorrhoids.  The 
appellant underwent colonoscopy in May 2000.  The medical 
report noted findings of apparent internal hemorrhoids, 
described as significant in size.  It was opined that the 
appellant's hemorrhoids were the probable cause of his rectal 
bleeding.  In an October 2000 statement, a physician reported 
that the appellant underwent a colonoscopy in May 2000 for 
rectal bleeding and that he was found to have significant 
hemorrhoidal disease that was considered to be the etiology 
of the bleeding.  He also reported that the veteran was 
currently undergoing treatment.  The Board finds that it has 
a duty to obtain these relevant medical reports.  See e.g. 
White v. Derwinski, 1 Vet. App. 519, 521 (1991)  Accordingly, 
this case is REMANDED for the following:

1.  After obtaining the necessary 
authorization, the RO should request 
copies of all private medical records 
pertaining to the veteran's treatment for 
hemorrhoids by the physician who 
submitted the October 2000 statement.  
 
2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




